HEIMBURG, Senior Judge
(concurring):
I agree completely with Judge Pearson’s opinion, and write separately only to add further comments about the law of sentencing in multiple offense convictions.
It is entirely appropriate that the lead opinion speaks of “cumulative punishments” and avoids the unfortunate term “sentence multiplicity.” A careful reading of Supreme Court precedents leads me to conclude there is only one stream of constitutional case law on multiplicity, not two. The law of multiplicity has its roots in the Double Jeopardy Clause of the Fifth Amendment (“nor shall any person be subject for the same offence to be twice put in jeopardy of life or limb”). At its very heart, multiplicity is about double punishment for the same offense. See Brown v. Ohio, 432 U.S. 161, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977); Jeffers v. United States, 432 U.S. 137, 97 S.Ct. 2207, 53 L.Ed.2d 168 (1977). While Supreme Court decisions have made this fact clear, our military precedents often have clouded the analysis by speaking of findings multiplicity and sentence multiplicity as if there were two distinct branches of the law of multiplicity. Even after United States v. Teters, 37 M.J. 370 (C.M.A.1993), which restored the military law of multiplicity to its senses by embracing the simple test of Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. *754306 (1932), we are still foundering in the fog of prior military precedents and the unhelpful guidance in the Discussion to R.C.M. 1003(c)(1)(C). See United States v. Hancock, 38 M.J. 672 (A.F.C.M.R.1993).
Judge Pearson’s opinion reminds us that the rules about multiplicity are case law rules, grounded in the Constitution. The rules on sentence limitation, on the other hand, are Presidential rules, grounded in the Article 56, UCMJ, 10 U.S.C. § 856, power to prescribe “limits” for punishment of UCMJ violations. While courts determine the boundaries of the former, they have no proper place in formulating the latter. The constitutional law of multiplicity sets the outer boundary of multiple punishments for offenses arising out of the same transaction. R.C.M. 1003(c)(1)(C), on the other hand, is the Presidentially-prescribed limitation on sentences when there is a conviction for multiple, related offenses. I do not believe R.C.M. 1003(c)(1)(C) limits punishments further than Teters and Blockburger.
R.C.M. 1003(c)(1)(C) purports to prescribe the maximum punishment for conviction of multiple offenses, but it uses the Blockburger test for multiplicity to determine that maximum. The reasoning is a complete circle: the maximum punishment prescribed in the Manual for Courts-Martial may be imposed for each “separate” offense, and, with minor limitations, an offense is “separate” if it meets the Blockburger separate elements test. Such a “limitation” is no limitation at all!
Our system, unlike typical civilian systems, provides for but one sentence for all offenses, rather than a separate sentence for each discrete offense. This feature of our system eliminates from sentence hearings the question, should the sentences run concurrently or consecutively? Stated another way: When should a court-martial accumulate maximum punishments for multiple offense convictions, and when should it not? As Judge Cox points out in his concurring opinion in Teters, 37 M.J. at 378-79, this question of accumulation of punishments is the relevant question for the military system post Teters. (See also Judge Cox’s concurring opinion in United States v. Beaudin, 35 M.J. 385, 388-89 (C.M.A.1992).) The military justice system needs the answer. I suggest it belongs in a revised R.C.M. 1003(c)(1)(C).